DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 09/08/2021.
Claims 1-14 and 16-21 are pending.
Claims 1-11, 13, and 16-21 are amended.


Claim Rejections - 35 USC § 101
NOTE: The Examiner acknowledges Applicant’s good faith attempt to amend claim 21 to overcome the 101 rejection of the previous office action. While the instant amendment does include a necessary amendment to overcome the previous 101 rejection, the Examiner must maintain the rejection for the reason noted below. The Examiner includes suggested language to unequivocally overcome the 101 rejection. 

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because:

Regarding claim 21, the claim recites “A computer program product stored on a non-transitory machine readable medium, comprising program code instructions for…”  (Emphasis added).
The claim essentially claims program code (i.e. “software per se”), which is not considered among the four statutory categories. 

                
                Please see MPEP 2106.03 I., which includes non-limiting examples of claims that are not directed to any of the statutory categories, such as “signal per se” and “software per se.”

It is suggested to claim: “A non-transitory machine readable medium storing a computer program product comprising computer code instruction for…” (or a variation thereof, which does not specifically claim the “software per se”).

Response to Arguments

First and foremost, the Examiner notes that Applicant is always welcome to schedule an interview with the Examiner through Applicant’s Representative in order to discuss the instant application. As a reminder, any interview must be conducted directly with Applicant’s representative or in the presence of said representative in the call.

Response to Arguments

Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
Applicant essentially argues on pages 9-10 that:

    PNG
    media_image1.png
    159
    631
    media_image1.png
    Greyscale


The Examiner respectfully disagrees. Bose teaches using the energy sources to supply to the bulk grid as a result of at least a demand received from a grid operator or in response to system conditions. These are trigger conditions that prompt a change in power (i.e. delta P) of the sources of the microgrid via respective delta P commands (see P28) that include an embodiment of ramp rate 




Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2008/0143304 to Bose et al., (hereinafter Bose)

Regarding claim 1, Bose discloses a method of controlling a hybrid power plant (Microgrid composed of different types of assets such as renewable sources including solar and wind sources, see P18, P3, Fig. 1, Bose) connected to a power network (Microgrid connected to main power grid at the point of interconnection (PoI), see Fig. 2, P4, Bose), the hybrid power plant having a first renewable energy generator and a second renewable energy generator (renewable sources including solar and wind sources, see P18, P3, Fig. 1, Bose), the first renewable energy generator being configured to generate power using a different source of renewable energy than the second renewable energy generator (Solar and wind sources generate energy from different renewable sources, see P18, P3, Fig. 1, Bose), the method comprising: 
determining a target plant power output for the hybrid power plant (A demand for power from utility operator to the microgrid  or in response to conditions corresponds to a determination of a target plant power output, see P17, P20, P4-5, P35, Bose); 
determining a target generator power output for each of the first renewable energy generator and the second renewable energy generator based on the target plant power output (Power allocated for each individual asset through participation and determined based on received signals for power demand from utility or in response to conditions, see P23-24, P20, P28, P4-5, P36, Bose); 
Ramp rate for assets determined on individual characteristics and limits for the type of generator, see P22, P20, P28, P24-25, P35-36, Bose); 
monitoring at least one trigger condition (monitoring for power demand and system conditions is being interpreted as monitoring for at least one trigger condition, see P17, p33-36, Bose);
and 
operating each of the first renewable energy generator and second renewable energy generator to change a respective power output to the power network at a ramp rate selected based on the at least one trigger condition, to achieve the target generator power output (Control commands issued to assets that include ramp rate, where the operation of renewable assets to a ramp rate is performed on fulfillment of a condition based on demand or system condition see P36, P33-36, P17, Fig. 3, P28, 22, P20-24, Bose)


Regarding claim 2, Bose discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bose further teaches wherein the selected ramp rate is the respective determined ramp rate when the at least one trigger condition is fulfilled (Operation of renewable assets to a ramp rate is performed on fulfillment of a condition based on demand or system condition, see P17, P36, P33-36, P28, P20-24, Bose).  


Regarding claim 9, Bose discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ramp rate for assets determined on individual characteristics and limits for the type of asset, meaning the type of asset is an attribute that impacts the ramp rate, see P20, P22, P28, P24-25, P35, Bose).  

Regarding claim 10, Bose discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bose further teaches wherein the respective ramp rate for each of the first renewable energy generator and the second renewable energy generator is based on a monitored parameter of the hybrid power plant or the power network (Power ramp rate provided in consideration of microgrid and power network conditions, meaning at least a parameter is monitored in these, see Abs., P17, p36, Bose).  


Regarding claim 12, Bose discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bose further discloses wherein the first renewable energy generator comprises a wind turbine generator, and wherein the second renewable energy generator comprises a photovoltaic cell (renewable sources including solar and wind sources, see P18, P3, Fig. 1, Bose).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bose, in view of US Patent Publication No. 2019/0052088 to Johansson et al., (hereinafter Johansson).

Regarding claim 3, Bose discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bose does not explicitly teach wherein a selected ramp rate is a preset ramp rate when an at least one trigger condition is not fulfilled.  
However, Johansson from the same or similar field of ramp rate control, teaches wherein a selected ramp rate is a preset ramp rate when an at least one trigger condition is not fulfilled (A renewable energy source is set to provide power at a preset standard second ramp rate control when a trigger condition of a limit being exceeded is not fulfilled (the trigger condition being fulfilled prompts a first ramp rate control instead), see P41, P33, P38, Johansson).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Bose and incorporating a ramp rate on a condition not being fulfilled, as taught by Johansson.  
One of ordinary skill in the art would have been motivated to do this modification in order to more efficiently make use of the power output of an energy source in view of determined conditions (see P31, Johannsson). 


Regarding claim 16, Bose teaches a power plant controller (Controller, Fig. 1, Bose), comprising: an input/output interface (Interface for receiving and sending commands, see Fig. 1, P19, Bose); claim 16 is further rejected on the same grounds as claim 1.
Bose does not explicitly teach a memory containing instructions; a processor, which when programmed with the instructions performs desired functions.
However, Johansson from the same or similar field of ramp rate control, teaches memory containing instructions (Storage unit containing software is a memory unit containing instructions, see P33, Johansson); a processor, which when programmed with the instructions (Processing circuitry runs software stored in a memory perform functions, see P33, Johansson).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Bose and incorporating a memory and processor with instructions, as taught by Johansson.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a controller to perform a series of programmed and desired functions to effect control on a system such as to control power or ramp rate of a network (see P33, Johannsson). 


Claim 17 is rejected on the same grounds as claim 2.
Claim 18 is rejected on the same grounds as claim 3.
Claim 21 is rejected on the same grounds as claim 16.


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bose, in view of Johansson, and in further view of WIPO Patent Publication No. WO 2016/062316 to Gupta et al., (hereinafter Gupta. Publication greater than 1 year from earliest priority date and constitutes prior art under 102(a)(1)).

Regarding claim 4, Bose teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bose does not explicitly teach wherein monitoring at least one trigger condition comprises comparing a short-circuit ratio of a power network with a predetermined threshold, wherein an at least one trigger condition is fulfilled when a short-circuit ratio is below the predetermined threshold.  
However, Gupta from the same or similar field of power generation, teaches wherein monitoring at least one trigger condition comprises comparing a short-circuit ratio of a power network with a predetermined threshold, wherein an at least one trigger condition is fulfilled when a short-circuit ratio is below the predetermined threshold (A weak grid criterion is monitored on the basis of a short circuit ratio as compared to a threshold, and when scr is below a threshold a weak grid condition is determined, which prompts triggering of specified operation, see Pg. 19 L9-26, Pg. 15 L6-15, Abs, Gupta).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Bose and incorporating monitoring a short 
One of ordinary skill in the art would have been motivated to do this modification in order to determine deviations of grid condition that pose a risk instability and to provide steps to stabilize the potential deviation (see Abs, Gupta). 

Claim 19 is rejected on the same grounds as claim 4.


Claims 5, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bose, in view of Johansson, in further view of US Patent Publication No. 2017/0110882 to Shelton et al., (hereinafter Shelton).


Regarding claim 5, Bose teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bose does not explicitly teach wherein monitoring at least one trigger condition comprises comparing a rate of change of frequency of a power network with a predetermined threshold, wherein an at least one trigger condition is fulfilled when the rate of change of the frequency exceeds the predetermined threshold.  
However, Shelton from the same or similar field of power generation and ramp rate control, teaches monitoring at least one trigger condition comprises comparing a rate of change of frequency of a power network with a predetermined threshold, wherein an at least one trigger condition is fulfilled when the rate of change of the frequency exceeds the predetermined threshold (Frequency parameter sensed and monitored including on the basis of rate of change of frequency to trigger a participation to stabilize the grid, see P88, P46, P50, P52, Shelton).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating monitoring a rate of change of frequency, as taught by Shelton.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine deviations that pose a risk to a power network and therefore determine to provide mitigating adjustments to stabilize the network (see P52, P14-19, P37, 29, Shelton). 


Claim 20 is rejected on the same grounds as claim 5.

Regarding claim 11, Bose teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bose further teaches responding to frequency excursion (P33, Bose), but does not explicitly teach wherein a monitored parameter is a rate of change of frequency. 
However, Shelton from the same or similar field of power generation and ramp rate control, teaches wherein a monitored parameter is a rate of change of frequency (Power contributions performed on the basis of rate of change of frequency, see P52, Shelton).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Bose and incorporating monitoring a rate of change of frquency, as taught by Shelton.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine deviations that pose a risk to a power network and therefore determine to provide mitigating adjustments to stabilize the network (see P52, P14-19, P37, 29, Shelton). 


Regarding claim 13, Bose teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

However, Shelton from the same or similar field of power generation and ramp rate control, more explicitly teaches wherein a hybrid power plant further comprises a battery unit, a method comprising: determining a target generator power output for the battery unit based on a target plant power output (Determination of power contribution from power storage device in a hybrid plant, see P38, P29, P19, Shelton); determining a ramp rate for the battery unit (Battery ramp rate, see P20, P45, Shelton); and operating the battery unit to change its power output to a power network at the determined ramp rate to achieve the target generator power output (Battery operated to provide power to grid to achieve a combined desired output with determined ramp rate, see P29, P38-39, P45, P37, 87,  Shelton).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Bose and incorporating a battery unit, as taught by Shelton.  
One of ordinary skill in the art would have been motivated to do this modification in order to better optimize the ramp rate and power delivered to the network and within stable limits to avoid adversely affecting the grid (see P14-19, P37, 29, Shelton). 



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bose, in view of WIPO Patent Publication No. WO 2016/206696 to Grunnet (hereinafter Grunnet).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).


Regarding claim 6, Bose teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bose does explicitly teach monitoring at least one inhibit condition that takes precedence over a trigger condition, wherein a selected ramp rate is a respective determined ramp rate when an at least one trigger condition is fulfilled and the at least one inhibit condition is not fulfilled.  
However, Grunnet from the same or similar field of power generation, teaches monitoring at least one inhibit condition (Monitoring of a generator excitation indicator is interpreted as an inhibit condition, see Pg. 13 L34- Pg. 14 L12, Grunnet) that takes precedence over a trigger condition, wherein a selected ramp rate is a respective determined ramp rate when an at least one trigger condition is fulfilled and the at least one inhibit condition is not fulfilled (A power output at a given ramp rate is provided so long as an indicator condition exceeding a threshold is not fulfilled, and a ramp rate as a result of the condition takes precedence over a normal condition, see Pg. 2 L4-24, Pg. 13 L34- Pg. 14 L12, Grunnet).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Bose and incorporating monitoring an “inhibit” condition, as taught by Grunnet.  
see Pg. 2, Pg. 13 L34- Pg. 14 L12, Grunnet). 


Regarding claim 7, the combination of Bose and Grunnet teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Grunnet further teaches wherein a selected ramp rate is a preset ramp rate when an at least one inhibit condition is fulfilled (A power output to provide a reference set power is achieved by a modified ramp rate that is specifically set to limit stress of the generator, see Pg. 13 L34- Pg. 14 L12,  Pg. 2 L4-24, Grunnet).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Bose and incorporating a set ramp rate at a inhibit condition, as taught by Grunnet.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the risk of damaging a generating resource by limiting undesirable stresses caused by an operation command (see Pg. 2, Pg. 13 L34- Pg. 14 L12, Grunnet). 
 

Regarding claim 8, the combination of Bose and Grunnet teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Grunnet further teaches wherein an at least one inhibit condition is based on an operational parameter of at least one of renewable energy generators (A condition to limit ramp rate is based on an excitation parameter of a renewable wind generator, see Pg. 13 L34- Pg. 14 L12, Pg. 2 L4-24, , Grunnet).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating a set ramp rate at a inhibit condition, as taught by Grunnet.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the risk of damaging a generating resource by limiting undesirable stresses caused by an operation command (see Pg. 2, Pg. 13 L34- Pg. 14 L12, Grunnet). 




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mallesham et al.,”Optimization of Control Parameters in AGC of Microgrid using Gradient Descent Method” 16th NATIONAL POWER SYSTEMS CONFERENCE, 15th-17th DECEMBER, 2010, pgs. 37-42, teaches a microgrid that includes various types of renewable energy generation sources, and teaches a net power that is the sum of the powers of the microgid sources. Also teaches that any source instructed to increase or decrease its power need to follow a ramp rate, since a power cannot be changed from one value to another suddenly.

National Renewable Energy Laboratory (NREL), ”The Importance of Flexible Electricity Supply” US Department of Energy, May 2011, 4 pgs., teaches basic electric power concepts including, with regards to ramp rate, that generation units have different characteristics. Also teaches that modern wind and solar plants are capable of controlling their ramp rate and that generation resource assessments need to take into account each generator type’s ramp rate.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117